COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
                                                                  No. 08-19-00059-CR
  HUMBERTO CEBALLOS, JR.,                          §
                                                                    Appeal from the
  Appellant,                                       §
                                                                   34th District Court
  v.                                               §
                                                                of El Paso County, Texas
  THE STATE OF TEXAS,                              §
                                                                  (TC# 20170D00479)
  Appellee.                                        §

                                   MEMORANDUM OPINION

          Appellant Humberto Ceballos, Jr., has filed a motion to withdraw his appeal. We construe

this to be a motion to voluntarily dismiss his criminal appeal. Under Rule 42.2, this Court may, at

any time before rendering a decision, dismiss a criminal appeal upon the appellant’s motion.

TEX.R.APP.P. 42.2(a). The motion is signed by both Ceballos and his attorney, as is required by

TEX.R.APP.P. 42.2(a) have been met. We therefore GRANT Ceballos’ motion and dismiss this

appeal.


September 25, 2019
                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)

(Do Not Publish)